Title: To Thomas Jefferson from Arthur Fenner, 24 December 1803
From: Fenner, Arthur
To: Jefferson, Thomas


               
                  Sir
                     
                  Providence Decmr 24th 1803
               
               The bearer of this Mr Robert Sterry a Native of Providence decended from two respectable Families in this State He has received a Clasical Education and been regularly trained to the Bar—Literature has ever been his Amusement and the Days of his Youth in its pursuits among Books 
               History has been his favorit studies—He is twenty one Years of Age has tallents and Perseverance and I think will make a Respectable figure in his Profession—Not confined to no spot or place his Mind imbrace the Interest of his Country and Mankind—
               His Talents may be useful to his Country He has chosen New Orleans for his place of Professional residence—He is now on his way there Any aid that is given will be considered by me as giving aid to Tallents which I believe may be useful to his Country
               I am with great esteem and Friendship Your Coleague in Abuse
               
                  A Fenner
               
             